Name: Commission Implementing Regulation (EU) 2016/561 of 11 April 2016 amending Annex IV to Implementing Regulation (EU) No 577/2013 as regards the model of animal health certificate for dogs, cats and ferrets moved into a Member State from a territory or a third country for non-commercial purposes (Text with EEA relevance)
 Type: Implementing Regulation
 Subject Matter: health;  tariff policy;  agricultural activity;  cooperation policy;  agricultural policy;  organisation of transport
 Date Published: nan

 12.4.2016 EN Official Journal of the European Union L 96/26 COMMISSION IMPLEMENTING REGULATION (EU) 2016/561 of 11 April 2016 amending Annex IV to Implementing Regulation (EU) No 577/2013 as regards the model of animal health certificate for dogs, cats and ferrets moved into a Member State from a territory or a third country for non-commercial purposes (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 576/2013 of the European Parliament and of the Council of 12 June 2013 on the non-commercial movement of pet animals and repealing Regulation (EC) No 998/2003 (1), and in particular Article 25(2) thereof, Whereas: (1) Regulation (EU) No 576/2013 provides that dogs, cats and ferrets moved into a Member State from a territory or a third country for non-commercial purposes are to be accompanied by an identification document in the format of an animal health certificate. Part 1 of Annex IV to Commission Implementing Regulation (EU) No 577/2013 (2) sets out the model for the animal health certificate. (2) In the model of animal health certificate reference is made to the required successful test for immune response to anti-rabies vaccination that should be performed in accordance with Annex IV to Regulation (EU) No 576/2013 on blood samples taken from dogs, cats and ferrets coming from or scheduling to transit through a territory or a third country other than those listed in Annex II to Implementing Regulation (EU) No 577/2013. (3) Following the repeated forgery of laboratory reports on the results of the rabies antibody titration test, it is appropriate to remind the certifying officials in territories or third countries that the satisfactory results to that test should not be certified unless the authenticity of the laboratory report has been verified. A specific guidance note to that effect should be included in the animal health certificate. (4) Furthermore, the entry regarding the date of marking of dogs, cats or ferrets in Part I of the animal health certificate has been misinterpreted by certifying officials in third countries and has therefore caused problems during compliance checks at Union external borders. In order to avoid any misunderstanding, that entry should be removed from Part I of the animal health certificate that describes the animals, and inserted in Part II of that certificate, that concerns the certification of the animals. A specific note for guidance concerning the verification of the marking should also be included in Part II. (5) Annex IV to Implementing Regulation (EU) No 577/2013 should therefore be amended accordingly. (6) To avoid any disruption of movements, the use of animal health certificates issued in accordance with Part 1 of Annex IV to Implementing Regulation (EU) No 577/2013 before the date of application of this Regulation should be authorised during a transitional period. (7) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS REGULATION: Article 1 Annex IV to Implementing Regulation (EU) No 577/2013 is amended in accordance with the Annex to this Regulation. Article 2 For a transitional period until 31 December 2016, Member States may authorise the entry of dogs, cats and ferrets moved into a Member State from a territory or a third country for non-commercial purposes and accompanied by an animal health certificate issued not later than 31 August 2016 in accordance with the model set out in Part 1 of Annex IV to Implementing Regulation (EU) No 577/2013 in its version prior to the amendments introduced by this Regulation. Article 3 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. It shall apply from 1 September 2016. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 April 2016. For the Commission The President Jean-Claude JUNCKER (1) OJ L 178, 28.6.2013, p. 1. (2) Commission Implementing Regulation (EU) No 577/2013 of 28 June 2013 on the model identification documents for the non-commercial movement of dogs, cats and ferrets, the establishment of lists of territories and third countries and the format, layout and language requirements of the declarations attesting compliance with certain conditions provided for in Regulation (EU) No 576/2013 of the European Parliament and of the Council (OJ L 178, 28.6.2013, p. 109). ANNEX Part 1 of Annex IV to Implementing Regulation (EU) No 577/2013 is replaced by the following: PART 1 Text of image Model animal health certificate for the non-commercial movement into a Member State from a territory or third country of dogs, cats or ferrets in accordance with Article 5(1) and (2) of Regulation (EU) No 576/2013 COUNTRY: Veterinary certificate to EU Part I: Details of dispatched consignment I.1. Consignor Name Address Tel. I.2. Certificate reference No I.2.a. I.3. Central competent authority I.4. Local competent authority I.5. Consignee Name Address Postal code Tel. I.6. Person responsible for the consignment in the EU I.7. Country of origin ISO code I.8. Region of origin Code I.9. Country of destination ISO code I.10. Region of destination Code I.11. Place of origin I.12. Place of destination I.13. Place of loading I.14. Date of departure I.15. Means of transport I.16. Entry BIP in EU I.17. No(s) of CITES I.18. Description of commodity I.19. Commodity code (HS code) 010619 I.20. Quantity I.21. Temperature of products I.22. Total number of packages I.23. Seal/Container No I.24. Type of packaging Model animal health certificate for the non-commercial movement into a Member State from a territory or third country of dogs, cats or ferrets in accordance with Article 5(1) and (2) of Regulation (EU) No 576/2013 COUNTRY: Veterinary certificate to EU Part I: Details of dispatched consignment I.1. Consignor Name Address Tel. I.2. Certificate reference No I.2.a. I.3. Central competent authority I.4. Local competent authority I.5. Consignee Name Address Postal code Tel. I.6. Person responsible for the consignment in the EU I.7. Country of origin ISO code I.8. Region of origin Code I.9. Country of destination ISO code I.10. Region of destination Code I.11. Place of origin I.12. Place of destination I.13. Place of loading I.14. Date of departure I.15. Means of transport I.16. Entry BIP in EU I.17. No(s) of CITES I.18. Description of commodity I.19. Commodity code (HS code) 010619 I.20. Quantity I.21. Temperature of products I.22. Total number of packages I.23. Seal/Container No I.24. Type of packaging Text of image I.25. Commodities certified for: Pets I.26. For transit to third country I.27. For import or admission into EU I.28. Identification of the commodities Species (Scientific name) Sex Colour Breed Identification number [dd/mm/yyyy] Identification system Date of birth I.25. Commodities certified for: Pets I.26. For transit to third country I.27. For import or admission into EU I.28. Identification of the commodities Species (Scientific name) Sex Colour Breed Identification number [dd/mm/yyyy] Identification system Date of birth Text of image COUNTRY Non-commercial movement into a Member State from a territory or third country of dogs, cats or ferrets in accordance with Article 5(1) and (2) of Regulation (EU) No 576/2013 II. Health information II.a. Certificate reference No II.b. I, the undersigned official veterinarian (1)/veterinarian authorised by the competent authority (1) of (insert name of territory or third country) certify that: Purpose/nature of journey attested by the owner II.1. the attached declaration (2) by the owner or the natural person who has authorisation in writing from the owner to carry out the non-commercial movement of the animals on behalf of the owner, supported by evidence (3), states that the animals described in Box I.28 will accompany the owner or the natural person who has authorisation in writing from the owner to carry out the non-commercial movement of the animals on behalf of the owner within not more than 5 days of his movement and are not subject to a movement that aims at their sale or a transfer of ownership, and during the non-commercial movement will remain under the responsibility of (1) either [the owner;] (1) or [the natural person who has authorisation in writing from the owner to carry out the non-commercial movement of the animals on behalf of the owner;] (1) or [the natural person designated by a carrier contracted by the owner to carry out the non-commercial movement of the animals on behalf of the owner;] (1) either [II.2. the animals described in Box I.28 are moved in a number of five or less;] (1) or [II.2. the animals described in Box I.28 are moved in a number of more than five, are more than 6 months old and are going to participate in competitions, exhibitions or sporting events or in training for those events, and the owner or the natural person referred to in point II.1 has provided evidence (3) that the animals are registered (1) either [to attend such event;] (1) or [with an association organising such events;] Attestation of rabies vaccination and rabies antibody titration test (1) either [II.3. the animals described in Box I.28 are less than 12 weeks old and have not received an anti-rabies vaccination, or are between 12 and 16 weeks old and have received an anti-rabies vaccination, but 21 days at least have not elapsed since the completion of the primary vaccination against rabies carried out in accordance with the validity requirements set out in Annex III to Regulation (EU) No 576/2013 (4), and II.3.1. the territory or third country of provenance of the animals indicated in Box I.1 is listed in Annex II to Implementing Regulation (EU) No 577/2013 and the Member State of destination indicated in Box I.5 has informed the public that it authorises the movement of such animals into its territory, and they are accompanied by (1) either [II.3.2. the attached declaration (5) of the owner or the natural person referred to in point II.1 stating that from birth until the time of the non-commercial movement the animals have had no contact with wild animals of species susceptible to rabies;] (1) or [II.3.2. their mother, on whom they still depend, and it can be established that the mother received before their birth an anti-rabies vaccination which complied with the validity requirements set out in Annex III to Regulation (EU) No 576/2013;]] Part II: Certification COUNTRY Non-commercial movement into a Member State from a territory or third country of dogs, cats or ferrets in accordance with Article 5(1) and (2) of Regulation (EU) No 576/2013 II. Health information II.a. Certificate reference No II.b. I, the undersigned official veterinarian (1)/veterinarian authorised by the competent authority (1) of (insert name of territory or third country) certify that: Purpose/nature of journey attested by the owner II.1. the attached declaration (2) by the owner or the natural person who has authorisation in writing from the owner to carry out the non-commercial movement of the animals on behalf of the owner, supported by evidence (3), states that the animals described in Box I.28 will accompany the owner or the natural person who has authorisation in writing from the owner to carry out the non-commercial movement of the animals on behalf of the owner within not more than 5 days of his movement and are not subject to a movement that aims at their sale or a transfer of ownership, and during the non-commercial movement will remain under the responsibility of (1) either [the owner;] (1) or [the natural person who has authorisation in writing from the owner to carry out the non-commercial movement of the animals on behalf of the owner;] (1) or [the natural person designated by a carrier contracted by the owner to carry out the non-commercial movement of the animals on behalf of the owner;] (1) either [II.2. the animals described in Box I.28 are moved in a number of five or less;] (1) or [II.2. the animals described in Box I.28 are moved in a number of more than five, are more than 6 months old and are going to participate in competitions, exhibitions or sporting events or in training for those events, and the owner or the natural person referred to in point II.1 has provided evidence (3) that the animals are registered (1) either [to attend such event;] (1) or [with an association organising such events;] Attestation of rabies vaccination and rabies antibody titration test (1) either [II.3. the animals described in Box I.28 are less than 12 weeks old and have not received an anti-rabies vaccination, or are between 12 and 16 weeks old and have received an anti-rabies vaccination, but 21 days at least have not elapsed since the completion of the primary vaccination against rabies carried out in accordance with the validity requirements set out in Annex III to Regulation (EU) No 576/2013 (4), and II.3.1. the territory or third country of provenance of the animals indicated in Box I.1 is listed in Annex II to Implementing Regulation (EU) No 577/2013 and the Member State of destination indicated in Box I.5 has informed the public that it authorises the movement of such animals into its territory, and they are accompanied by (1) either [II.3.2. the attached declaration (5) of the owner or the natural person referred to in point II.1 stating that from birth until the time of the non-commercial movement the animals have had no contact with wild animals of species susceptible to rabies;] (1) or [II.3.2. their mother, on whom they still depend, and it can be established that the mother received before their birth an anti-rabies vaccination which complied with the validity requirements set out in Annex III to Regulation (EU) No 576/2013;]] Part II: Certification Text of image COUNTRY Non-commercial movement into a Member State from a territory or third country of dogs, cats or ferrets in accordance with Article 5(1) and (2) of Regulation (EU) No 576/2013 II. Health information II.a. Certificate reference No II.b. (1) or/and [II.3. the animals described in Box I.28 were at least 12 weeks old at the time of vaccination against rabies and at least 21 days have elapsed since the completion of the primary anti-rabies vaccination (4) carried out in accordance with the validity requirements set out in Annex III to Regulation (EU) No 576/2013 and any subsequent revaccination was carried out within the period of validity of the preceding vaccination (6); and (1) either [II.3.1 the animals described in Box I.28 come from a territory or a third country listed in Annex II to Implementing Regulation (EU) No 577/2013, either directly, through a territory or a third country listed in Annex II to Implementing Regulation (EU) No 577/2013 or through a territory or a third country other than those listed in Annex II to Implementing Regulation (EU) No 577/2013 in accordance with point (c) of Article 12(1) of Regulation (EU) No 576/2013 (7), and the details of the current anti-rabies vaccination are provided in the table below;] (1) or [II.3.1 the animals described in Box I.28 come from, or are scheduled to transit through, a territory or third country other than those listed in Annex II to Implementing Regulation (EU) No 577/2013 and a rabies antibody titration test (8), carried out on a blood sample taken by the veterinarian authorised by the competent authority on the date indicated in the table below not less than 30 days after the preceding vaccination and at least 3 months prior to the date of issue of this certificate, proved an antibody titre equal to or greater than 0,5 IU/ml (9) and any subsequent revaccination was carried out within the period of validity of the preceding vaccination (6), and the details of the current anti-rabies vaccination and the date of sampling for testing the immune response are provided in the table below: Transponder or tattoo alphanumeric code of the animal Date of implantation and/or reading (10) [dd/mm/yyyy] Date of vaccination [dd/mm/yyyy] Name and manufacturer of vaccine Batch number Validity of vaccination Date of the blood sampling [dd/mm/yyyy] From [dd/mm/yyyy] to [dd/mm/yyyy] ]] COUNTRY Non-commercial movement into a Member State from a territory or third country of dogs, cats or ferrets in accordance with Article 5(1) and (2) of Regulation (EU) No 576/2013 II. Health information II.a. Certificate reference No II.b. (1) or/and [II.3. the animals described in Box I.28 were at least 12 weeks old at the time of vaccination against rabies and at least 21 days have elapsed since the completion of the primary anti-rabies vaccination (4) carried out in accordance with the validity requirements set out in Annex III to Regulation (EU) No 576/2013 and any subsequent revaccination was carried out within the period of validity of the preceding vaccination (6); and (1) either [II.3.1 the animals described in Box I.28 come from a territory or a third country listed in Annex II to Implementing Regulation (EU) No 577/2013, either directly, through a territory or a third country listed in Annex II to Implementing Regulation (EU) No 577/2013 or through a territory or a third country other than those listed in Annex II to Implementing Regulation (EU) No 577/2013 in accordance with point (c) of Article 12(1) of Regulation (EU) No 576/2013 (7), and the details of the current anti-rabies vaccination are provided in the table below;] (1) or [II.3.1 the animals described in Box I.28 come from, or are scheduled to transit through, a territory or third country other than those listed in Annex II to Implementing Regulation (EU) No 577/2013 and a rabies antibody titration test (8), carried out on a blood sample taken by the veterinarian authorised by the competent authority on the date indicated in the table below not less than 30 days after the preceding vaccination and at least 3 months prior to the date of issue of this certificate, proved an antibody titre equal to or greater than 0,5 IU/ml (9) and any subsequent revaccination was carried out within the period of validity of the preceding vaccination (6), and the details of the current anti-rabies vaccination and the date of sampling for testing the immune response are provided in the table below: Transponder or tattoo alphanumeric code of the animal Date of implantation and/or reading (10) [dd/mm/yyyy] Date of vaccination [dd/mm/yyyy] Name and manufacturer of vaccine Batch number Validity of vaccination Date of the blood sampling [dd/mm/yyyy] From [dd/mm/yyyy] to [dd/mm/yyyy] ]] Text of image COUNTRY Non-commercial movement into a Member State from a territory or third country of dogs, cats or ferrets in accordance with Article 5(1) and (2) of Regulation (EU) No 576/2013 II. Health information II.a. Certificate reference No II.b. Attestation of anti-parasite treatment (1) either [II.4. the dogs described in Box I.28 are destined for a Member State listed in Annex I to Commission Delegated Regulation (EU) No 1152/2011 and have been treated against Echinococcus multilocularis, and the details of the treatment carried out by the administering veterinarian in accordance with Article 7 of Delegated Regulation (EU) No 1152/2011 (11) (12) (13) are provided in the table below.] (1) or [II.4. the dogs described in Box I.28 have not been treated against Echinococcus multilocularis (11).] Transponder or tattoo number of the dog Anti-echinococcus treatment Administering veterinarian Name and manufacturer of the product Date [dd/mm/yyyy] and time of treatment [00:00] Name in capitals, stamp and signature ]] Notes (a) This certificate is meant for dogs (Canis lupus familiaris), cats (Felis silvestris catus) and ferrets (Mustela putorius furo). (b) This certificate is valid for 10 days from the date of issue by the official veterinarian until the date of the documentary and identity checks at the designated Union travellers point of entry (available at http://ec.europa.eu/food/animal/liveanimals/pets/pointsentry_en.htm). In the case of transport by sea, that period of 10 days is extended by an additional period corresponding to the duration of the journey by sea. For the purpose of further movement into other Member States, this certificate is valid from the date of the documentary and identity checks for a total of 4 months or until the date of expiry of the validity of the anti-rabies vaccination or until the conditions relating to animals less than 16 weeks old referred to in point II.3 cease to apply, whichever date is earlier. Please note that certain Member States have informed that the movement into their territory of animals less than 16 weeks old referred to in point II.3 is not authorised. You may wish to inquire at http://ec.europa.eu/food/animal/liveanimals/pets/index_en.htm Part I: Box I.5: Consignee: indicate Member State of first destination. Box I.28: Identification system: select of the following: transponder or tattoo. Identification number: indicate the transponder or tattoo alphanumeric code. Date of birth/breed: as stated by the owner. COUNTRY Non-commercial movement into a Member State from a territory or third country of dogs, cats or ferrets in accordance with Article 5(1) and (2) of Regulation (EU) No 576/2013 II. Health information II.a. Certificate reference No II.b. Attestation of anti-parasite treatment (1) either [II.4. the dogs described in Box I.28 are destined for a Member State listed in Annex I to Commission Delegated Regulation (EU) No 1152/2011 and have been treated against Echinococcus multilocularis, and the details of the treatment carried out by the administering veterinarian in accordance with Article 7 of Delegated Regulation (EU) No 1152/2011 (11) (12) (13) are provided in the table below.] (1) or [II.4. the dogs described in Box I.28 have not been treated against Echinococcus multilocularis (11).] Transponder or tattoo number of the dog Anti-echinococcus treatment Administering veterinarian Name and manufacturer of the product Date [dd/mm/yyyy] and time of treatment [00:00] Name in capitals, stamp and signature ]] Notes (a) This certificate is meant for dogs (Canis lupus familiaris), cats (Felis silvestris catus) and ferrets (Mustela putorius furo). (b) This certificate is valid for 10 days from the date of issue by the official veterinarian until the date of the documentary and identity checks at the designated Union travellers point of entry (available at http://ec.europa.eu/food/animal/liveanimals/pets/pointsentry_en.htm). In the case of transport by sea, that period of 10 days is extended by an additional period corresponding to the duration of the journey by sea. For the purpose of further movement into other Member States, this certificate is valid from the date of the documentary and identity checks for a total of 4 months or until the date of expiry of the validity of the anti-rabies vaccination or until the conditions relating to animals less than 16 weeks old referred to in point II.3 cease to apply, whichever date is earlier. Please note that certain Member States have informed that the movement into their territory of animals less than 16 weeks old referred to in point II.3 is not authorised. You may wish to inquire at http://ec.europa.eu/food/animal/liveanimals/pets/index_en.htm Part I: Box I.5: Consignee: indicate Member State of first destination. Box I.28: Identification system: select of the following: transponder or tattoo. Identification number: indicate the transponder or tattoo alphanumeric code. Date of birth/breed: as stated by the owner. Text of image COUNTRY Non-commercial movement into a Member State from a territory or third country of dogs, cats or ferrets in accordance with Article 5(1) and (2) of Regulation (EU) No 576/2013 II. Health information II.a. Certificate reference No II.b. Part II: (1) Keep as appropriate. (2) The declaration referred to in point II.1 shall be attached to the certificate and comply with the model and additional requirements set out in Part 3 of Annex IV to Implementing Regulation (EU) No 577/2013. (3) The evidence referred to in point II.1 (e.g. boarding pass, flight ticket) and in point II.2 (e.g. receipt of entry to the event, proof of membership) shall be surrendered on request by the competent authorities responsible for the checks referred to in point (b) of the Notes. (4) Any revaccination must be considered a primary vaccination if it was not carried out within the period of validity of a previous vaccination. (5) The declaration referred to in point II.3.2 to be attached to the certificate complies with the format, layout and language requirements laid down in Parts 1 and 3 of Annex I to Implementing Regulation (EU) No 577/2013. (6) A certified copy of the identification and vaccination details of the animals concerned shall be attached to the certificate. (7) The third option is subject to the condition that the owner or the natural person referred to in point II.1 provides, on request by the competent authorities responsible for the checks referred to in point (b), a declaration stating that the animals have had no contact with animals of species susceptible of rabies and remain secure within the means of transport or the perimeter of an international airport during the transit through a territory or a third country other than those listed in Annex II to Implementing Regulation (EU) No 577/2013. This declaration shall comply with the format, layout and language requirements set out in Parts 2 and 3 of Annex I to Implementing Regulation (EU) No 577/2013. (8) The rabies antibody titration test referred to in point II.3.1:  must be carried out on a sample collected by a veterinarian authorised by the competent authority, at least 30 days after the date of vaccination and 3 months before the date of import;  must measure a level of neutralising antibody to rabies virus in serum equal to or greater than 0,5 IU/ml;  must be performed by a laboratory approved in accordance with Article 3 of Council Decision 2000/258/EC (list of approved laboratories available at http://ec.europa.eu/food/animal/liveanimals/pets/approval_en.htm);  does not have to be renewed on an animal, which following that test with satisfactory results, has been revaccinated against rabies within the period of validity of a previous vaccination. A certified copy of the official report from the approved laboratory on the results of the rabies antibody test referred to in point II.3.1 shall be attached to the certificate. (9) By certifying this result, the official veterinarian confirms that he has verified, to the best of his ability and where necessary with contacts with the laboratory indicated in the report, the authenticity of the laboratory report on the results of the antibody titration test referred to in point II.3.1. (10) In conjunction with footnote (6), the marking of the animals concerned by the implantation of a transponder or by a clearly readable tattoo applied before 3 July 2011 must be verified before any entry is made in this certificate and must always precede any vaccination, or where applicable, testing carried out on those animals. COUNTRY Non-commercial movement into a Member State from a territory or third country of dogs, cats or ferrets in accordance with Article 5(1) and (2) of Regulation (EU) No 576/2013 II. Health information II.a. Certificate reference No II.b. Part II: (1) Keep as appropriate. (2) The declaration referred to in point II.1 shall be attached to the certificate and comply with the model and additional requirements set out in Part 3 of Annex IV to Implementing Regulation (EU) No 577/2013. (3) The evidence referred to in point II.1 (e.g. boarding pass, flight ticket) and in point II.2 (e.g. receipt of entry to the event, proof of membership) shall be surrendered on request by the competent authorities responsible for the checks referred to in point (b) of the Notes. (4) Any revaccination must be considered a primary vaccination if it was not carried out within the period of validity of a previous vaccination. (5) The declaration referred to in point II.3.2 to be attached to the certificate complies with the format, layout and language requirements laid down in Parts 1 and 3 of Annex I to Implementing Regulation (EU) No 577/2013. (6) A certified copy of the identification and vaccination details of the animals concerned shall be attached to the certificate. (7) The third option is subject to the condition that the owner or the natural person referred to in point II.1 provides, on request by the competent authorities responsible for the checks referred to in point (b), a declaration stating that the animals have had no contact with animals of species susceptible of rabies and remain secure within the means of transport or the perimeter of an international airport during the transit through a territory or a third country other than those listed in Annex II to Implementing Regulation (EU) No 577/2013. This declaration shall comply with the format, layout and language requirements set out in Parts 2 and 3 of Annex I to Implementing Regulation (EU) No 577/2013. (8) The rabies antibody titration test referred to in point II.3.1:  must be carried out on a sample collected by a veterinarian authorised by the competent authority, at least 30 days after the date of vaccination and 3 months before the date of import;  must measure a level of neutralising antibody to rabies virus in serum equal to or greater than 0,5 IU/ml;  must be performed by a laboratory approved in accordance with Article 3 of Council Decision 2000/258/EC (list of approved laboratories available at http://ec.europa.eu/food/animal/liveanimals/pets/approval_en.htm);  does not have to be renewed on an animal, which following that test with satisfactory results, has been revaccinated against rabies within the period of validity of a previous vaccination. A certified copy of the official report from the approved laboratory on the results of the rabies antibody test referred to in point II.3.1 shall be attached to the certificate. (9) By certifying this result, the official veterinarian confirms that he has verified, to the best of his ability and where necessary with contacts with the laboratory indicated in the report, the authenticity of the laboratory report on the results of the antibody titration test referred to in point II.3.1. (10) In conjunction with footnote (6), the marking of the animals concerned by the implantation of a transponder or by a clearly readable tattoo applied before 3 July 2011 must be verified before any entry is made in this certificate and must always precede any vaccination, or where applicable, testing carried out on those animals. Text of image COUNTRY Non-commercial movement into a Member State from a territory or third country of dogs, cats or ferrets in accordance with Article 5(1) and (2) of Regulation (EU) No 576/2013 II. Health information II.a. Certificate reference No II.b. (11) The treatment against Echinococcus multilocularis referred to in point II.4 must:  be administered by a veterinarian within a period of not more than 120 hours and not less than 24 hours before the time of the scheduled entry of the dogs into one of the Member States or parts thereof listed in Annex I to Delegated Regulation (EU) No 1152/2011;  consist of an approved medicinal product which contains the appropriate dose of praziquantel or pharmacologically active substances, which alone or in combination, have been proven to reduce the burden of mature and immature intestinal forms of Echinococcus multilocularis in the host species concerned. (12) The table referred to in point II.4 must be used to document the details of a further treatment if administered after the date the certificate was signed and prior to the scheduled entry into one of the Member States or parts thereof listed in Annex I to Delegated Regulation (EU) No 1152/2011. (13) The table referred to in point II.4 must be used to document the details of treatments if administered after the date the certificate was signed for the purpose of further movement into other Member States described in point (b) of the Notes and in conjunction with footnote (11). Official veterinarian/Authorised veterinarian Name (in capital letters): Qualification and title: Address Telephone: Date: Signature: Stamp: Endorsement by the competent authority (not necessary when the certificate is signed by an official veterinarian) Name (in capital letters): Qualification and title: Address Telephone: Date: Signature: Stamp: Official at the travellers point of entry (for the purpose of further movement into other Member States) Name (in capital letters): Title: Address Telephone: E-mail address: Date of completion of the documentary and identity checks: Signature: Stamp: